DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 04/19/2022 has been considered and entered.  The response has been considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al. (US 2015/0072907) in view of Yasunori et al. (WO2014/189057) which is published in English as Iwasaki et al. (US 2016/0115419) and which will be relied upon for making the rejections.
In regards to claim 1, Iwasaki teaches lubricating oil composition for engines (title).  The composition comprises a succinimide compound in combination with a thioheterocyclic compound of a formula I in base oil, and wherein the composition has a sulfur content of 0.1 to 1%, phosphorus content of less than 0.03% (<300ppm), sulfated ash of less than 0.3% and nitrogen content from the succinimide of from 0.08 to 0.4% in the composition [0009 – 0011].  The succinimide includes a boron derivative and the thioheterocyclic compound is a thiadiazole [0013].  The borated succinimide contains boron in amounts of from 0.05 to 5%, and provides boron in amounts of from 0.025 to 0.25% into the composition, and wherein the succinimide provides a boron to nitrogen (B/N) ratio of from 0.07 to 7 or from 0.09 to 0.95 [0041 – 0044].  
In the examples, the composition comprises borated imide in amounts of 8% in the composition according to limitation B2 of the claim, and 2% of a non-borated imide 1 and having a nitrogen content of 1.2% (i.e., providing nitrogen at 960 ppm into the composition) or 15% of a non-borated imide 2 having a nitrogen content of about 2.1% (i.e., providing nitrogen at 1800 ppm) according to limitation B1 of the claim [Table 1, 0147 and 0148].  The presence of other known additives is optional [0075].  An antioxidant may be present to provide 10 to 1000 ppm of Mo into the composition [0092].  A metal detergent may be optionally present in amounts of from 0.01 to 20% in the composition [0105].  Zinc containing or non-zinc containing antiwear additives are also optional [0119].  In the examples, the composition comprises base oil, and thiadiazole at 0.6 to 1.8% by weight of the composition [Table 1].  The amounts of the claimed ingredients are thus provided and/or overlapped.
Iwasaki fails to teach the aromatic carboxylate of the claims.  Iwasaki’419 (hereinafter referred to as Yasunori) teaches lubricating oil composition such as engine oils similar to Iwasaki [0001].  The composition comprises similar ingredients and also comprises an aromatic carboxylate compound is useful for providing high temperature detergency and acid neutralization properties to the fluid [0007].  The carboxylate has a formula (II) which is analogous to the structure (d-I) in claim 4, and thus provides the carboxylate of the claim having 2 or more hydroxy groups [0009, 0010].  Yasunori teaches the aromatic carboxylate is present in the composition in amounts of from 0.01 to 10% in the composition, which overlaps the limitation D of the claimed ranges [0043].  Thus, the ratio of the aromatic carboxylate to the borated imide of the claims is overlapped.
Thus, it would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have added the aromatic carboxylate of Yasunori in the engine oil composition of Iwasaki as Yasunori teaches they are effective for enhancing the detergency and acid neutralizing properties of the composition.
In regards to claims 2, 3, Iwasaki and Yasunori combined teach the composition.  Yasunori teaches the carboxylate is present in the composition in amounts of from 0.01 to 10% in the composition, which provides a ratio that overlaps the claimed ranges [0043].
In regards to claim 4, Iwasaki and Yasunori combined teach the composition having the aromatic carboxylate having the claimed structure as previously discussed.
In regards to claim 5, Iwasaki and Yasunori combined teach the composition wherein the borated dispersant provides boron in amounts of from 0.025 to 0.25% (250 to 2500 ppm).
In regards to claim 6, Iwasaki and Yasunori combined teach the wherein the borated dispersant has B/N ratio of 2.1/1.8 or 1.17 which is within the claimed range [Iwasaki, 0146].
In regards to claim 7, Iwasaki and Yasunori combined teach the composition wherein nitrogen is present in amounts of 0.08 to 0.4% (800 to 4000ppm) in the composition.
In regards to claim 8, Iwasaki and Yasunori combined teach the composition having B/N ratio of 0.8 in Example A1 of Iwasaki.
In regards to claim 9, Iwasaki and Yasunori combined teach the composition having the claimed thiadiazole.  Iwasaki teaches the thiadiazole of formula (I-a) of the claim [0057].
In regards to claims 10 – 12, Iwasaki and Yasunori combined teach the composition having the claimed limitations.
In regards to claims 13, 14, Iwasaki and Yasunori combined teach the composition.  Iwasaki teaches the succinimide compounds analogous to those of the claims [0029 – 036].

Response to Arguments
The response has been considered but was not found to be persuasive.
Applicants argue that the inventive examples demonstrate that the claimed composition possesses unexpectedly superior results over the prior art.  The argument is not persuasive.
The inventive examples are not commensurate in scope with the claims.
While the claims allow for the aromatic carboxylate (D) to be present at from 0.5 to 15% by weight in the composition, the inventive examples require the carboxylate to be present strictly at 3% which does not support the breadth of the claims nor demonstrate superiority of the claimed range.
While the claims allow the nitrogen content from the non-borated dispersant (B1) to be present at from 400 to 3000 ppm in the composition, the inventive examples require that the component B1 provide boron at strict amounts of 600 ppm which does not support the breadth of the claims nor demonstrate criticality of the claimed range.
While the claims allow for the borated dispersant B2 to be present at from 0.1 to 15% by weight of the composition, the inventive examples require that the component B2 is present at from 3 to 10% by weight of the composition which does not support the breadth of the claims nor demonstrate criticality at the lower and upper limits of the claimed range.
The claims allow for the mass ratio of the aromatic carboxylate (D) to the borated dispersant (B2) is from 0.1 to 5, while the inventive examples provide the ratio of D/B2 of from 0.3 to 1 which does not support the breadth of the claimed range and fails to demonstrate criticality of the upper and lower limits of the claimed range.  For instance, the upper limit of the claimed range is at least 5 times larger than the highest concentration provided in the inventive examples.
The claim allows for the thiadiazole to be present at from 0.2 to 1.2% in the composition while the inventive examples requires their presence in amounts of 0.3 to 1%
According to MPEP 716.02(d), the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Also, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  
Therefore, applicants have failed to provide a demonstration of unexpected results using examples that are commensurate in scope with the claims and sufficient to rebut the case of obviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771